E. BRYAN WILSON
Acting United States Attorney
FRANK V. RUSSO
WILLIAM A. TAYLOR
KAREN E. VANDERGAW
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo
Email: william.taylor@usdoj.gov
Email: karen.vandergaw@usodj.gov

JAMES D. PETERSON
Trial Attorney, Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Email: james.d.peterson@usdoj.gov

Attorneys for the Plaintiff

                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF ALASKA


  UNITED STATES OF AMERICA,                       ) No. 3:16-cr-00086-SLG-DMS
                                                  )
                              Plaintiff,          )
                                                  )
           vs.                                    )
                                                  )
  JOHN PEARL SMITH II,                            )
                                                  )
                              Defendant.          )
                                                  )

                                  NOTICE OF FILING EXHIBITS


COMES NOW the United States of America, by and through counsel, and gives notice of the

United States’ filing of exhibits to the Governments Reply to Smith’s Response to the Motion to



        Case 3:16-cr-00086-SLG Document 1045 Filed 05/04/21 Page 1 of 2
Clarify [Ecf No. 1035].

       RESPECTFULLY SUBMITTED May 4, 2021, in Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           s/ James D. Peterson
                                           JAMES D. PETERSON
                                           Assistant U.S. Attorney


CERTIFICATE OF SERVICE
I hereby certify that on May 4, 2021,
a copy of the foregoing was served
electronically on:

Mark Larranaga
Steven M. Wells
Suzanne Lee Elliott

/s/ James D. Peterson
United States Department of Justice




US v. John Pear Smith II
3:16-cr-00086-SLG-DMS                2
        Case 3:16-cr-00086-SLG Document 1045 Filed 05/04/21 Page 2 of 2
